DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 8/19/2021, Applicant amended claims 1, 4-5, and 14-15.  This amendment is acknowledged.   Claims 1-18 are pending.  Claims 16-18 remain withdrawn from consideration as elected by the applicant.  Claims 1-15 are currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation of “otherwise impelled” (line 4) could be more clearly written as “impelled” and otherwise language could be interpreted as being indefinite. The phrase "or the like" (or in this case “otherwise”) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Claims 2-13 are therefore also rejected as they depend from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flatau US Pat. No. 6,454,623.
Flatau teaches:
In Reference to Claim 1
A flying device (flying toy, Fig. 3-4) comprising: 
a fuselage, comprising a nose at one distal end and a back at an opposite distal end (fuselage 24 has a rounded front nose near 24 and a opposite distal end near 28); 
a first set of one or more fins attached to the fuselage at the back, the fins configured to provide rotation to the fuselage when the device is thrown, launched, or otherwise impelled (fins 30/36 in rear wing 28 provide rotation to the fuselage during flight, Col. 3 line 37 – Col. 4 line 5); 
a second set of fins attached to the fuselage near the nose, the second set of fins disposed along an axis of the fuselage and configured to maintain a substantially flat and non-parabolic trajectory of the device (forward fins 26 in forward wing 24, wherein the shape of the toy creates a flat non-parabolic trajectory in flight with reduced wobble compared to the prior art, Col. 2 lines 12-33); 
wherein the first set of one or more fins rotate the device causing gyroscopic precession, thereby permitting the device to be thrown or launched to stable flight with a substantially flat and non-parabolic trajectory (the spin created between the forward fins 26 in forward wing 24 and the rear fins 30/36 in the rear wing 28, creates a flat non-parabolic trajectory in flight with reduced wobble compared to the prior art, Col. 2 lines 12-33).  
In Reference to Claim 2
The flying device of claim 1, wherein the first set of one or more fins are positioned equiangularly about the fuselage (the fins may be equiangularly spaced, such as shown in Fig. 7).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103a as being unpatentable over Flatau as applied to claim 1 above and further in view of Martino US Pub. No. 2014/0235380.
In Reference to Claim 3
Flatau teaches:
The flying device of claim 1, wherein the first set of one or more fins are positioned asymmetrically about the fuselage (the number, size, area, and geometry of the fins may be modified by iterative testing, Col. 4 lines 21-34).  
Flatau fails to teach:
Wherein the first set of one or more fins are positioned asymmetrically about the fuselage.  
Further, Martino teaches:
A similar flying device having sets of fins which may be symmetrical or asymmetrically spaced about the fuselage (304, Fig. 9-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included a set of asymmetrical fins in order to reduce the rotational forces on the fuselage as Flatau teaches that the number, size, area, and geometry of the fins may be modified (Col. 4 lines 21-34) and to create more lift forces to allow the device to fly in a longer straighter flight path as taught by Martino ([0178], [0181]).
Claims 4-5 are rejected under 35 U.S.C. 103a as being unpatentable over Flatau as applied to claim 1 above.
In Reference to Claim 4
Flatau teaches:
The flying device of claim 1 as rejected above, wherein the first set of fins is disposed at the back of the fuselage (the fins are located at the rear end of the fuselage, Fig. 1).
Though Flatau does not specifically show the fins being four equiangularly spaced fins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included a four equiangularly spaced fins as Flatau teaches that the number of fins used may be modified (Col. 4 lines 21-34) and the use of four spaced fins is known in the art, and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d, 272, 205 USPQ 215 (CCPA 1980) and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
In Reference to Claim 5
Flatau teaches:
The flying device of claim 1, wherein the first set of one or more fins is angled approximately five degrees away from a center longitudinal axis of the fuselage (the fins may be angles from the center axis, Col. 4 lines 21-34 to produce the desired trajectory).  
Though Flatau does not specifically show the fins being angled at approximately five degrees, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have angled the fins at approximately five degrees as Flatau teaches that number, size, area, and geometry of the fins may be modified (Col. 4 lines 21-34) and the use of four spaced fins is known in the art, and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d, 272, 205 USPQ 215 (CCPA 1980)
Claims 6-7 are rejected under 35 U.S.C. 103a as being unpatentable over Flatau as applied to claim 1 above and further in view of Gable US Pat. No. 8,920,267.
In Reference to Claim 6
Flatau teaches:
The flying device of claim 1 as rejected above.
Flatau fails to teach:
Wherein the first set of one or more fins is adjustable by a user to impart an angle to the fins compared to a center longitudinal axis of the fuselage.  
Further, Gable teaches:
A similar flying device having a fuselage (18/24), multiple user adjustable fins to rotate the fuselage during flight (fins 26 each being separately adjustable or adjustable together, Fig. 1-8, Col. 3 line 56 – Col. 4 line 31, Col. 4 lines 48-54), and a timer device to record the flight time (42, Col. 4 lines 32-47, Fig. 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included adjustable fins in order to allow the aerodynamics of the projectile to be modified to allow a user to optimize and maximize the flight of the projectile as taught by Gable (Col. 3 line 56 – Col. 4 line 54) and further as Flatau teaches that the modifying the positions and/or shapes of the fins is an obvious modification (Col. 4 lines 21-34).
In Reference to Claim 7
Flatau teaches:
The flying device of claim 1 as rejected above.
Flatau fails to teach:
Wherein the first set of one or more fins are attached to each other, such that an angle of the first set of one or more fins can be adjusted for each of the one or more fins at the same time.    
Further, Gable teaches:
A similar flying device having a fuselage (18/24), multiple user adjustable fins attached to a common mechanism to allow the fins to be adjusted at one time and to aid in rotation of the fuselage during flight (fins 26 each being separately adjustable or adjustable together, Fig. 1-8, Col. 3 line 56 – Col. 4 line 31, Col. 4 lines 48-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included simultaneously adjustable fins in order to allow the aerodynamics of the projectile to be modified to allow a user to optimize and maximize the flight of the projectile as taught by Gable (Col. 3 line 56 – Col. 4 line 54) and further as Flatau teaches that the modifying the positions and/or shapes of the fins is an obvious modification (Col. 4 lines 21-34).
Claims 8 and 11-12 are rejected under 35 U.S.C. 103a as being unpatentable over Flatau as applied to claim 1 above and further in view of Gaus et al. US Pub. No. 2013/0037012.
In Reference to Claim 8
Flatau teaches:
The flying device of claim 1 as rejected above.
Flatau fails to teach:
A whistle, disposed to receive air flow therethrough during flight. 
Further, Gaus teaches:
A similar flying device (projectile 50 with some other embodiments, Fig. 1-25) having a fuselage (60) and fins (58), further comprising a whistle, disposed to receive air flow therethrough during flight (a whistle feature may be included to direct airflow therethrough to emit sound when flying, [0054], [0085], 98, Fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included a whistle in order to allow the toy to make noise during use making it more fun to use and easier for someone to track during flight as taught by Gaus ([0054], [0085]).
In Reference to Claim 11
Flatau teaches:
The flying device of claim 1 as rejected above.
Flatau fails to teach:
Wherein the fuselage is substantially tubular with an aperture extending longitudinal therethrough, and during use air flows through the aperture.
Further, Gaus teaches:
A similar flying device (projectile 50 with some other embodiments, Fig. 1-25) having a fuselage (60) and fins (58), wherein the fuselage is substantially tubular with an aperture extending longitudinal therethrough, and during use air flows through the aperture (the body 60 is tubular in shape and includes an aperture 64 extending through, where air may enter this aperture during flight, and further includes a side aperture 96 where air may pass through during flight, Fig. 1, 5, 9).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included an aperture in the fuselage in order to allow the toy to make noise during use making it more fun to use and easier for someone to track during flight as taught by Gaus ([0054], [0085]).
In Reference to Claim 12
Flatau teaches:
The flying device of claim 1 as rejected above.
Flatau fails to teach:
Wherein the fuselage comprises: a cavity with an opening at a rear of the fuselage; a plug disposed within the cavity, the plug positioned at a front end of the fuselage, the plug configured to be inserted into a launching device. 
Further, Gaus teaches:
A similar flying device (projectile 50 with some other embodiments, Fig. 1-25) having a fuselage (60) and fins (58), wherein the fuselage comprises: a cavity with an opening at a rear of the fuselage; a plug disposed within the cavity, the plug positioned at a front end of the fuselage, the plug configured to be inserted into a launching device (a large central cavity 64 extends through the body to a forward wall/plug end 66 near the front end of the body configured to be inserted into a launch device 20, Fig. 1-5, [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included a whistle in order to allow the toy to make noise during use making it more fun to use and easier for someone to track during flight as taught by Gaus ([0054], [0085]).
Claim 9 is rejected under 35 U.S.C. 103a as being unpatentable over Flatau as applied to claim 1 above and further in view of Myers US Pat. No. 7,288,037.
In Reference to Claim 9
Flatau teaches:
The flying device of claim 1 as rejected above.
Flatau fails to teach:
A measuring device, the measuring device recording a number of rotations of the fuselage during flight.
Further, Myers teaches:
A similar flying device having a fuselage (shaft 16 with head 12), multiple fins to rotate the fuselage during flight (18/20/22), and a measuring device to record a number of rotations of the fuselage during flight (32, Col. 4 lines 11-20, Fig. 2/4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included a device to measure the rotations during flight in order to show the user how much the device is rotating for each flight which makes the toy more interesting and fun to play with as taught by Myers (Col. 4 lines 11-20).
Claim 10 is rejected under 35 U.S.C. 103a as being unpatentable over Flatau and Myers as applied to claim 9 above and further in view of Gable US Pat. No. 8,920,267.
In Reference to Claim 10
Flatau as modified by Myers teaches:
The flying device of claim 9 as rejected above.
Flatau fails to teach:
The measuring device further comprises a timer to record time of flight.  
Further, Gable teaches:
A similar flying device having a fuselage (18/24), multiple user adjustable fins to rotate the fuselage during flight (fins 26 each being separately adjustable or adjustable together, Fig. 1-8, Col. 3 line 56 – Col. 4 line 31, Col. 4 lines 48-54), and a timer device to record the flight time (42, Col. 4 lines 32-47, Fig. 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included a timer to record and display the flight time in order to allow the aerodynamics of the projectile to be modified to allow a user to optimize and maximize the flight of the projectile and compare a user’s performance to previous performances or other performances as taught by Gable (Col. 2 lines 27-37, Col. 4 lines 32-47).
Claim 13 is rejected under 35 U.S.C. 103a as being unpatentable over Flatau as applied to claim 1 above and further in view of Fogarty et al. US Pat. No. 4,411,249.
In Reference to Claim 13
Flatau teaches:
The flying device of claim 1, wherein the device further comprises a nose cone, the nose cone being disposed on a front of the fuselage (the front end of the fuselage 34 has a rounded end or “nosecone”, Fig. 3-4).
Flatau fails to teach:
A nosecone comprising a tapered opening therein, the opening configured to receive a launching device.
Further, Fogarty teaches:
A similar flying device having a fuselage (40), multiple user fins attached to the fuselage (48/50) and central aperture to accept a shaft of a launcher, the aperture tapered to the tapered shape of the shaft (tapered end 26 retains end portion of tube 42, Fig. 1-2, Col. 4 lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have formed the fuselage with a tapered opening in the nosecone in order to allow a user to throw the flying device with the help of a throwing aid making it easier to launch and to increase the frictional retainment of the projectile on the shaft and in order to allow the projectile to more easily launch off the shaft as taught by Fogarty (Col. 4 lines 1-11).
Claims 14-15 are rejected under 35 U.S.C. 103a as being unpatentable over Flatau US Pat. No. 6,454,623 in view of Gaus et al. US Pub. No. 2013/0037012 and Myers US Pat. No. 7,288,037.
In Reference to Claim 14
Flatau teaches:
A flying device (flying toy, Fig. 3-4) comprising: 
a fuselage, comprising a nose at one distal end and a back at an opposite distal end fuselage 24 has a rounded front nose near 24 and a opposite distal end near 28) and 
a first set of one or more fins equiangularly attached to the back of fuselage at an angle to a longitudinal axis of the fuselage (the fins may be angles from the center axis, Col. 4 lines 21-34 to produce the desired trajectory), the first set of one or more fins configured to provide rotation to the fuselage when the device is thrown or launched (fins 30/36 (equally spaced as in Fig. 7) in rear wing 28 provide rotation to the fuselage during flight, Col. 3 line 37 – Col. 4 line 5); 
a second set of fins attached to the fuselage near the nose, the second set of fins disposed along an axis of the fuselage and configured to maintain a substantially flat and non-parabolic trajectory of the device (forward fins 26 in forward wing 24, wherein the shape of the toy creates a flat non-parabolic trajectory in flight with reduced wobble compared to the prior art, Col. 2 lines 12-33)
wherein the first set of one or more fins rotate the device causing gyroscopic precession, thereby permitting the device to be thrown or launched to stable flight with a substantially flat and non-parabolic trajectory (the spin created between the forward fins 26 in forward wing 24 and the rear fins 30/36 in the rear wing 28, creates a flat non-parabolic trajectory in flight with reduced wobble compared to the prior art, Col. 2 lines 12-33).
Flatau fails to teach:
A cavity therein with an opening at a rear of the fuselage, the cavity configured to receive a launching device and a measuring device, the measuring device recording a number of rotations of the fuselage during flight, the measuring device attached or connected to the fuselage; 
Further, Gaus teaches:
A flying device (projectile 50 with some other embodiments, Fig. 1-25) comprising: 
a fuselage (main body 60), comprising a cavity therein with an opening at a rear of the fuselage, the cavity configured to receive a launching device (a large central cavity 64 extends through the body to a forward end 66 near the front end of the body configured to be inserted onto a launch device 20, Fig. 1-5, [0081]); 
a first set of one or more fins equiangularly attached to the fuselage at an angle to a longitudinal axis of the fuselage, the first set of one or more fins configured to provide rotation to the fuselage when the device is thrown, launched, or otherwise impelled (angled or curved fins 58 are evenly spaced around the body and provide rotational force to the projectile during flight, Fig. 1/9, [0080]); 
wherein the one or more fins rotate the device causing gyroscopic precession, thereby permitting the device to be thrown, launched, or otherwise impelled to stable flight at slower speeds with a flatter trajectory (the fins provide a gyroscopic spinning action on the fuselage that provides a straighter, flatter, missile-like trajectory to the body, [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have formed the fuselage with a therethrough in order to allow a user to throw the flying device with the help of a throwing aid making it easier to launch and to increase the frictional retainment of the projectile on the shaft and in order to allow the projectile to more easily launch off the shaft as taught by Gaus ([0050], [0051], [0081]).
Further, Myers teaches:
A similar flying device having a fuselage (shaft 16 with head 12), multiple fins to rotate the fuselage during flight (18/20/22), and a measuring device to record a number of rotations of the fuselage during flight (32, Col. 4 lines 11-20, Fig. 2/4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included a device to measure the rotations during flight in order to show the user how much the device is rotating for each flight which makes the toy more interesting and fun to play with as taught by Myers (Col. 4 lines 11-20).
In Reference to Claim 15
Flatau as modified by Gaus and Myers teaches:
The flying device of claim 14, wherein the second set of one or more fins comprises four or more fins positioned equiangularly about the fuselage (Flatau: the number, size, area, and geometry of the fins may be modified by iterative testing, Col. 4 lines 21-34, where at least 3 are shown in Fig. 7, Gaus: Fig. 24 shows four equiangularly spaced fins).
Though Flatau does not specifically show the fins being four equiangularly spaced fins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Flatau to have included a four equiangularly spaced fins as Flatau teaches that the number of fins used may be modified (Col. 4 lines 21-34) and the use of four spaced fins is known in the art, and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d, 272, 205 USPQ 215 (CCPA 1980) and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Response to Arguments
Applicant’s arguments, see pages 3-4, filed 8/19/2021, with respect to the rejection(s) of claim(s) 1-15 under 102/103 (Gaus) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Flatau.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Martino (9,962,580 (Fig. 12)), Lutins (2,443,395), Cummings (9,310,171), Schneider (2001/0039221), Bushman (5,458,329), and Lee (3,898,765) teach similar flying devices having wings on a body to generate rotational forces.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711